In May of 2002, a judge in the Superior Court denied Rasheed’s most recent amended motion for a new trial pursuant to Mass. R. Crim. R 30, as appearing in 435 Mass. 1501 (2001). Rasheed attempted to appeal from that denial to the Appeals Court, but his notice of appeal was untimely. He then filed a motion in the Appeals Court, requesting leave to file a late notice of appeal pursuant to Mass. R. A. R 14 (b), as amended, 378 Mass. 939 (1979). A single justice of the Appeals Court denied the motion. Instead of appealing from that decision to a panel of the Appeals Court, Rasheed filed two petitions pursuant to G. L. c. 211, § 3, each requesting review of the denial of his motion for a new trial on the merits. Both petitions were denied, and Rasheed appealed from both denials. In Rasheed v. Commonwealth, 440 Mass. 1027 (2003), we affirmed the denial of one of Rasheed’s petitions on the ground that he had an adequate alternative remedy to relief pursuant to G. L. c. 211, § 3: he “could have appealed to a panel of the Appeals Court from the Appeals Court’s single justice’s denial of his motion for leave to file a late notice of appeal.” Id. See Maza v. Commonwealth, 423 Mass. 1006 (1996). For the same reason, we now affirm the denial of his other petition.

Judgment affirmed.